PER CURIAM.
We reverse and remand for resentencing. When the sentencing court does not have an accurate scoresheet before it or does not approve the scoresheet, prior to rendering sentence, reversal for resentencing based on an accurate and approved guidelines scoresheet is warranted. Fla.R.Crim.P. 3.701(d)(1); Richards v. State, 502 So.2d 1000 (Fla. 2d DCA 1987); Parker v. State, 506 So.2d 86 (Fla. 2d DCA 1987); Jaggers v. State, 492 So.2d 418 (Fla. 1st DCA 1986). The parties’ dispute over the accuracy of the guidelines scoresheet, the absence of proof as to its accuracy, and the fact that the trial court did not approve the score-sheet prior to rendering sentencing compels that the sentence imposed be vacated. Resentencing does not preclude the trial court from modifying the original sentence of one year and one day upon consideration of an accurate and approved scoresheet.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT HEREWITH.
GLICKSTEIN, WALDEN and STONE, JJ., concur.